



Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of all Claims (this “Agreement”)
is entered into by and among DHI Group, Inc. (the “Company”), Dice Inc., and
Shravan Goli (the “Executive”) (collectively, the “Parties”), and is dated as of
June 16, 2017 (the “Effective Date”).
WHEREAS, the Executive has been employed by the Company and its subsidiaries
pursuant to that certain Employment Agreement, dated as of February 11, 2013,
between Dice Inc. and the Executive (the “Employment Agreement”); and
WHEREAS, the Company and the Executive have agreed that the Executive’s
employment with the Company and its subsidiaries terminated effective as of the
close of business on May 31, 2017 (the “Termination Date”).
NOW, THEREFORE, in consideration of the promises, mutual covenants and other
good and valuable consideration set forth in this Agreement, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
1.
Termination of Employment.

A.    The Executive’s last day of active employment with the Company and its
subsidiaries was the Termination Date.
B.    Effective as of the close of business on the Termination Date, the
Executive shall be deemed to have resigned from any and all titles, positions,
appointments and other positions of responsibility the Executive holds with any
member of the Company and each of its subsidiaries (collectively, the “Company
Group”), whether as an officer, director, employee, consultant, independent
contractor, trustee, fiduciary, agent or otherwise. The Executive agrees to take
any and all actions and execute any and all documents as are reasonably
necessary to effect such resignations. Effective as of the close of business on
the Termination Date, the Executive shall have no authority to act on behalf of
the Company Group and shall not hold himself out as having such authority, enter
into any agreement or incur any obligations on behalf of the Company Group, or
otherwise act in an executive or other decision-making capacity with respect to
the Company Group.
C.    Accrued Obligations. As soon as reasonably practicable following the
Termination Date, or such earlier date as may be required by applicable state
statute or regulation, the Executive shall be entitled to receive the payments
and benefits described below (the “Accrued Obligations”):
(i)any annual base salary or other compensation earned but not paid to the
Executive prior to the Termination Date with such payment being made on the
first regularly scheduled payroll date occurring following the Termination Date;
(ii)    payment for any accrued but unused vacation days, with such payment
being made on the first regularly scheduled payroll date occurring following the
Termination Date; and
(iii)    any legitimate business expenses that remain unreimbursed as of the
Termination Date that are submitted for reimbursement in accordance with Company
Group policy within thirty (30) days from the Termination Date.


Doc#: US1:11355853v1                1

--------------------------------------------------------------------------------




For the avoidance of doubt, the Accrued Obligations described in this Section 1C
are not intended to result in any duplication of any payments or benefits
described in this Agreement or any compensation or benefits plans, policies,
programs, agreements or arrangements of the Company Group.
2.
Certain Payments and Benefits.

A.    In consideration for the Executive’s entering into this Agreement and
provided that (1) the Executive has not been terminated by any member of the
Company Group for Cause (as defined in the Employment Agreement); (2) the
Executive complies with the terms hereof (including the duties of Section 1.A
above) and (3) the Executive complies with the Release Condition set forth in
Section 3 hereof, (i) the Executive shall be entitled to receive a cash
separation payment in the amount of $455,000.00 payable in a lump sum within
fifteen (15) days following the Release Effective Date (the “Separation
Payment”) and (ii) the Executive shall be entitled to receive a pro rata bonus
for the period through the Termination Date of $65,000.00 (“Pro Rata Bonus”),
payable when bonuses are paid to similarly situated active employees of the
Company but not later than March 15, 2018 and (iii) reimbursement for the cost
of health insurance continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), in excess of the cost of such benefits
that active employees of the Company Group are required to pay, for a period of
12 months (or until the Executive obtains individual or family coverage through
another employer, if earlier) (the “COBRA Period”), provided that the Executive
elects COBRA coverage and subject to the conditions that: (A) the Executive is
responsible for immediately notifying the Company Group if Executive obtains
alternative insurance coverage, (B) the Executive will be responsible for the
entire COBRA premium amount after the end of the COBRA Period; (C) if the
Executive declines COBRA coverage, then the Company (or, if applicable, one of
its subsidiaries) will not make any alternative payment to the Executive in lieu
of paying for COBRA premiums, and (D) such COBRA reimbursement payments shall be
paid on an after tax basis as additional taxable compensation to the Executive.
B.    Except as otherwise provided herein, as of and after the Termination Date,
the Executive shall no longer participate in, accrue service credit or have
contributions made on his behalf under any employee benefit plan sponsored by
any member of the Company Group in respect of periods commencing on and
following the Termination Date, including, without limitation, any plan which is
intended to qualify under Section 401(a) of the Internal Revenue Code of 1986,
as amended. The Executive shall be entitled to all benefits accrued up to the
Termination Date, to the extent vested, under all employee benefit plans of any
member of the Company Group, in accordance with the terms of such plans.
Effective as of the Termination Date the Executive shall not be entitled to any
other benefits or perquisites from the Company Group.
C.    The Executive acknowledges, agrees and confirms that the payments and
benefits from and after the Termination Date as set forth in this Agreement
includes all compensation due and owing to the Executive from the Company Group
with respect to his employment with the Company Group and under the Employment
Agreement and from any and all other sources of entitlement from the Company
Group, in each case, from and after the Termination Date, including but not
limited to all wages, salary, commissions, bonuses (including any bonus for the
year of termination), incentive payments, equity payments, expense
reimbursements, leave, vacation and sick pay, severance pay or any other
payments and benefits. The Executive further acknowledges and agrees that the
Company Group has satisfied all of its obligations owed to the Executive
pursuant to the Employment Agreement and otherwise related to his employment
with the Company Group as of and through the date hereof. The Executive


2

--------------------------------------------------------------------------------




acknowledges and agrees that any of the Executive’s outstanding and unvested
equity based awards shall immediately terminate and expire as of the Termination
Date.
3.    Release Conditions. The Separation Payment and Pro Rata Bonus described in
Section 2 are conditioned upon the Executive’s execution and delivery of this
Agreement (which includes the general waiver and release of claims provided in
Section 7 of this Agreement) and non-revocation of such release by the Executive
during the seven-day revocation period set forth in Section 7F below.
Notwithstanding anything to the contrary in this Agreement, if the Executive
does not execute and deliver this Agreement so that it becomes effective in
accordance with its terms, then the Executive shall not be entitled to receive
the payments or benefits described in Section 2.A.i or Section 2.A.ii, and the
Company Group shall not have any further obligations to the Executive under this
Agreement except as otherwise required by applicable law or the Employment
Agreement; provided, that any such revocation shall have no effect on the
effective termination of the Executive’s employment as of the Termination Date.
4.    Survival of Certain Provisions of the Employment Agreement. The Executive
acknowledges and agrees that, except as otherwise specifically provided in this
Agreement, the provisions of the Employment Agreement that are contemplated by
their terms to survive the Termination Date (including, without limitation, the
intellectual property and confidentiality covenant in Sections 3 and 4 and the
non-solicitation covenant in Section 5 thereof) shall remain in full force and
effect and are incorporated herein as binding material terms, and the Executive
shall remain subject to the obligations contained therein. Exhibit A attached
hereto reproduces the provisions of Sections 3, 4, 5 and 7 of the Employment
agreement for purposes of convenience. The Executive hereby agrees that prior to
commencing employment with, or commencing to provide services to, any other
person or entity during any period during which the Executive remains subject to
any of the covenants set forth in Section 5 of the Employment Agreement, the
Executive shall provide such employer with written notice of such provisions of
the Employment Agreement and this Agreement (which may be effected by advising
such prospective employer of the location of the publicly filed agreements) with
a copy of such notice or advice delivered simultaneously to the Company, and the
Executive authorizes the Company Group to do the same.
5.    Non-Disparagement; Return of Property. Without limiting the generality of
Section 4 hereof (including the application of the surviving provisions of the
Employment Agreement), the Executive further agrees as follows:
A.    The Executive hereby agrees from the date hereof through the expiration of
the 18-month period following the Termination Date (i) not to participate or
engage in any trade or commercial disparagement of the business or operations of
any member of the Company Group; and (ii) not to make any disparaging remarks or
communications of any type concerning any member of the Company Group or any of
the officers, directors, employees, partners, members, managers, shareholders or
agents of any member of the Company Group. Nothing in this Section 5A shall not
prohibit disclosure (x) as may be ordered by any regulatory agency or court or
as required by other lawful process, or (y) as may be necessary for the
prosecution of claims relating to the performance or enforcement of this
Agreement.
B.    The Executive hereby agrees to deliver to the Company as soon as
practicable and in no event later than the Termination Date, and retain no
copies of, any memoranda, notes, lists, records and other documents or papers
(and all copies thereof), including items stored in computer memories, in
smartphones, in the cloud, on microfilm or by other means, made or compiled by
the Executive, or made available to the Executive relating to the


3

--------------------------------------------------------------------------------




Company Group, its business or the Executive’s position at the Company Group,
and all equipment and property of any member of the Company Group which may be
in the Executive’s possession or under the Executive’s control, whether at the
Company Group’s offices, the Executive’s home or elsewhere, including all such
papers, work papers, notes, documents, telephones, computers and any other
equipment in the Executive’s possession. The Executive agrees that all such
material is and shall remain the property of the Company Group.
C.    The Chief Executive Officer of the Company is willing to serve as a
reference for the Executive for subsequent employment positions.
6.    Remedies and Injunctive Relief. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 4 and 5 hereof.
The Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
confidential information and other legitimate interests of the Company Group;
that each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent the Executive from obtaining
other suitable employment during the period in which the Executive is bound by
these restraints. The Executive therefore agrees that the Company Group, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond. The Parties
further agree that, in the event that any provision of Section 4 or 5 hereof
shall be determined by a court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.
7.
Acknowledgment and Release.

A.    In consideration of the Company Group’s agreement to provide the Executive
with compensation and benefits under this Agreement to which the Executive would
not otherwise be entitled (in the absence of the Executive’s agreement to the
terms of this Section 7), the Executive, for and on behalf of himself and his
heirs and assigns, hereby waives and releases any common law, statutory or other
complaints, claims, charges or causes of action arising out of or relating to
the Executive’s employment or termination of employment with, or his serving in
any capacity in respect of, any member of the Company Group, both known and
unknown, in law or in equity, which the Executive may now have or ever had
against any member of the Company Group or any shareholder, partner, member,
employee, director, manager, agent or officer of any member of the Company Group
(collectively, the “Releasees”) from the beginning of time to the date hereof.
This includes, but is not limited to, (i) any claim for any severance benefit
which but for this Agreement might have been due the Executive under any
previous agreement executed by and between any member of the Company Group and
the Executive (ii) any discrimination claim based on race, religion, color,
national origin, age, sex, sexual orientation or preference, disability, or
other protected class, or retaliation; (iii) any complaint, charge or cause of
action arising out of his employment with the Company Group under the Age
Discrimination in Employment Act of 1967 (“ADEA”), the National Labor Relations
Act, the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the
Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining
Notification Act of 1988, and the Sarbanes-Oxley Act of


4

--------------------------------------------------------------------------------




2002, all as amended; (iv) any claim for wrongful termination, back pay, future
wage loss, and injury subject to relief under the Workers’ Compensation Act; and
(v) any claim under any other common law, public policy, contract (whether oral
or written, express or implied) or tort law and/or any other local, state or
federal law, regulation or ordinance. By signing this Agreement the Executive
acknowledges that he intends to waive and release any rights known or unknown he
may have against the Releasees under these and any other laws.
B.    Notwithstanding Section 7A, all of the Executive’s rights to (i) the
payments and benefits under this Agreement; (ii) accrued vested benefits under
employee benefit plans of the Company Group subject to the terms and conditions
of such plans and applicable law; (iii) coverage under the Company Group’s
directors and officers liability insurance policy in accordance with the terms
of such policy; and (iv) bring claims that may not be released by law, in each
case under (i), (ii), (iii), and (iv) shall continue.
C.    The Executive acknowledges that he has not filed any complaint, charge,
claim or proceeding against any of the Releasees before any local, state or
federal agency, court or other body relating to his employment or the
termination thereof (each individually a “Proceeding”). The Executive represents
that he is not aware of any basis on which such a Proceeding could reasonably be
instituted.
D.    The Executive (i) acknowledges that he will not initiate or cause to be
initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, the Executive
understands that by entering into this Agreement, he will be limiting the
availability of certain remedies that he may have against the Company Group and
also limiting his ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in this Section 7 shall prevent the Executive
from (i) initiating or causing to be initiated on his behalf any complaint or
Proceeding against the Company Group before any local, state or federal agency,
court or other body challenging the validity of the waiver of his claims under
ADEA contained in this Agreement (but no other portion of such waiver), or
(ii) initiating or participating in an investigation or Proceeding conducted by
the EEOC.
E.    The Executive acknowledges that he has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all the provisions of
this Agreement and, if he executes this Agreement prior to the expiration of
such twenty-one (21) day period, he does hereby knowingly and voluntarily waive
said twenty-one (21) day period. The Parties each agree that the modifications
to this Agreement from the version previously distributed to the Executive do
not restart such twenty-one (21) day period. THE EXECUTIVE FURTHER ACKNOWLEDGES
THAT HE HAS READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY GROUP
TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING
UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES, AS DESCRIBED IN THIS SECTION 7 AND THE OTHER PROVISIONS HEREOF. THE
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND THE EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.
F.    The Executive shall have seven (7) days from the date of his execution of
this Agreement to revoke this Agreement, including the release given under this
Section 7 with respect to all claims referred to herein (including, without
limitation, any and all


5

--------------------------------------------------------------------------------




claims arising under the ADEA). If not so revoked during such seven-day period,
this Agreement shall become effective on the eighth (8th) day following the
Executive’s execution of this Agreement. If the Executive revokes this Agreement
including, without limitation, the release given under this Section 7 the
Executive will be deemed not to have accepted the terms of this Agreement,
including any action required of the Company Group by any Section of this
Agreement. For purposes hereof, the date of effectiveness of this Agreement
after the expiration of such seven day revocation period shall be referred to as
the “Release Effective Date.”
G.    Notwithstanding any other provision in this Agreement or any other
agreement that Executive may have entered with the Company Group  prior to the
date hereof, including, but not limited to, the Employment Agreement
(collectively, the “Agreements”), nothing contained in any of the Agreements (i)
prohibit Executive from reporting to the staff of the SEC possible violations of
any law or regulation of the SEC, (ii) prohibit Executive from making other
disclosures to the staff of the SEC that are protected under the whistleblower
provisions of any federal securities laws or regulations or (iii) limit
Executive’s right to receive an award for information provided to the SEC staff
in accordance with the foregoing. Please note Executive does not need the prior
authorizations of the Company Group to engage in such reports, communications or
disclosures and Executive is not required to notify the Company Group if
Executive engages in any such reports, communications or disclosures.
Representations of the Executive; Advice of Counsel.
H.    Prior to execution of this Agreement, the Executive was advised by the
Company Group of the Executive’s right to seek independent advice from an
attorney of the Executive’s own selection regarding this Agreement. The
Executive acknowledges that the Executive has entered into this Agreement
knowingly and voluntarily and with full knowledge and understanding of the
provisions of this Agreement after being given the opportunity to consult with
counsel. The Executive further represents that in entering into this Agreement,
the Executive is not relying on any statements or representations made by any of
the Company Group’s directors, managers, officers, employees, members,
shareholders, partners or agents which are not expressly set forth herein, and
that the Executive is relying only upon the Executive’s own judgment and any
advice provided by the Executive’s attorney. The Executive acknowledges that
except as set forth expressly herein, no promises or representations have been
made to him in connection with his separation from the Company Group, or the
terms of this Agreement. The Executive acknowledges and agrees that Executive
was represented by counsel and has expressly agreed to the provisions in this
Agreement.
8.
Miscellaneous.

A.    Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
If to the Company Group:

DHI Group, Inc.
1040 Avenue of the Americas, 8th Floor
New York, New York 10018
Attn: General Counsel




6

--------------------------------------------------------------------------------




If to the Executive:

Shravan Goli
4767 Hilltop View Place
San Jose, CA 95138






or such other address or to the attention of such other person as the recipient
Party shall have specified by prior written notice to the sending Party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
B.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties, their respective heirs, successors and permitted assigns. This
Agreement is personal to the Executive and shall not be assignable by the
Executive, except for the assignment by will or the laws of descent and
distribution of any accrued pecuniary interest of the Executive, and any
assignment in violation of this Agreement shall be void.
C.    Taxes. The Executive shall be responsible for the payment of any and all
required federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to the Executive under this Agreement.
Notwithstanding any other provision of this Agreement, the Company Group may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes, including without limitation any applicable employment taxes that
are required to be withheld by applicable laws and regulations.
D.    Severability. In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.
E.    Non-Admission of Wrongdoing. Nothing contained in this Agreement shall be
deemed or construed as an admission of wrongdoing or liability on the part of
the Executive or on the part of any member of the Company Group.
F.    Governing Law; Venue; Waiver of Trial by Jury. This Agreement shall be
deemed to be made in the State of New York, and the validity, interpretation,
construction and performance of this Agreement in all respects shall be governed
by the laws of the State of New York without regard to its principles of
conflicts of law. No provision of this Agreement or any related document will be
construed against or interpreted to the disadvantage of any Party hereto by any
court or other governmental or judicial authority by reason of such Party having
or being deemed to have structured or drafted such provision. The Executive
acknowledges and agrees that Executive was represented by counsel and has
expressly agreed to the provisions in this Agreement, including without
limitation this Section 9. Except as otherwise specifically provided herein, the
Executive and the Company each hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or, if subject matter jurisdiction in that court is not available, in
any state court located


7

--------------------------------------------------------------------------------




within the Borough of Manhattan, New York) over any dispute arising out of or
relating to this Agreement. Except as otherwise specifically provided in this
Agreement, the Parties undertake not to commence any suit, action or proceeding
arising out of or relating to this Agreement in a forum other than a forum
described in this Section 9F; provided, however, that nothing herein shall
preclude the Company from bringing any suit, action or proceeding in any other
court for the purposes of enforcing the provisions of this Section 9F or
enforcing any judgment obtained by the Company. The agreement of the Parties to
the forum described in this Section 9 is independent of the law that may be
applied in any suit, action, or proceeding and the Parties agree to such forum
even if such forum may under applicable law choose to apply non-forum law. The
Parties hereby waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 9F, and the Parties agree that they shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court. The Parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in this
Section 9F shall be conclusive and binding upon the Parties and may be enforced
in any other jurisdiction. The Parties hereto irrevocably consent to the service
of any and all process in any suit, action or proceeding arising out of or
relating to this Agreement by the mailing of copies of such process to such
Party at such Party’s address specified in Section 9A. Each Party hereto hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding arising out of
or relating to this Agreement. Each Party hereto (i) certifies that no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such Party would not, in the event of any action, suit or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other Party hereto has been induced to enter into this Agreement by,
among other things, the mutual waiver and certifications in this Section 9F.
Each Party shall bear its own costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Agreement (except to the extent that a court orders
one of the Parties to pay the fees, costs and expenses of the other Party).
G.    Entire Agreement. This Agreement and the provisions of the Employment
Agreement incorporated herein, the 2012 Omnibus Equity Award Plan (the “Equity
Plan”) and the award agreements evidencing the equity grants (“Award
Agreements”) are the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties or between any member of the Company
Group and the Executive. For the avoidance of doubt, the Executive reaffirms his
understanding that the waiver and release provided in Section 7A of this
Agreement will prevent the Executive from receiving, under any agreement other
than this Agreement, any severance or similar payments or benefits from the
Company Group including without limitation under any other prior agreements,
whether written, oral, express or implied. Other than this Agreement and the
provisions of the Employment Agreement incorporated herein, there are no
agreements of any nature whatsoever between the Executive and the Company Group
that survive this Agreement. This Agreement may not be modified or amended, nor
may any rights under this Agreement be waived, except in a writing signed and
agreed to by the Parties.
H.    Counterparts. This Agreement may be executed by one or more of the Parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each Party hereto confirms that any
facsimile copy


8

--------------------------------------------------------------------------------




of such Party’s executed counterpart of this Agreement (or its signature page
thereof) shall be deemed to be an executed original thereof.
9.
Section 409A.

A.    This Agreement is intended to satisfy the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the Parties consistent with such intent. If either Party
in good faith notifies the other in writing that one or more or the provisions
of this Agreement contravenes any Treasury Regulations or guidance promulgated
under Section 409A or causes any amounts to be subject to interest, additional
tax or penalties under Section 409A, the Parties shall promptly and reasonably
consult with each other, and shall use their efforts to reform the provisions of
this Agreement, as appropriate, to (i) maintain to the extent reasonably
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A or increasing the costs to the Company Group and
(ii) to the extent reasonably practicable, to avoid the imposition of any
interest, additional tax or other penalties under Section 409A upon the
Executive or the Company Group. Notwithstanding the foregoing, in no event shall
any member of the Company Group indemnify or be responsible for any taxes
imposed on the Executive under Section 409A.
B.    Any payment or benefit due upon a termination of the Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Executive only upon a “separation
from service” as defined in Treasury Regulation § 1.409A‑1(h). Each payment made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation § 1.409A‑1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A‑1 through
A-6.
C.    Notwithstanding anything to the contrary in this Agreement or elsewhere,
any payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided to the Executive only to the extent that the expenses are not incurred,
or the benefits are not provided, beyond the last day of the second calendar
year following the calendar year in which the Executive’s “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which the Executive’s “separation from service” occurs. To the extent any
expense reimbursement or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year, in no event
shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.
[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]


9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the day and the year first above written.
DHI GROUP, INC.
By: /s/ Brian P. Campbell
Name: Brian P. Campbell
Title: Vice President, Business and Legal Affairs and General Counsel


DICE INC.
By: /s/ Brian P. Campbell
Name: Brian P. Campbell
Title: Vice President, Business and Legal Affairs and General Counsel
SHRAVAN GOLI


By: /s/ Shravan Goli












[Signature page to Shravan Goli Separation Agreement]

--------------------------------------------------------------------------------





Exhibit A


Section 3. Employee Inventions and Ideas.
(a)The Employee will maintain current and adequate written records on the
development of, and disclose to the Company, all Inventions (as defined herein).
"Inventions" shall mean all ideas, potential marketing and sales relationships,
inventions, copyrightable expression, research, plans for products or services,
marketing plans, computer software (including, without limitation, source code),
computer programs, original works of authorship, characters, know-how, trade
secrets, information, data, developments, discoveries, improvements,
modifications, technology, algorithms and designs, whether or not subject to
patent or copyright protection, made, conceived, expressed, developed, or
actually or constructively reduced to practice by the Employee solely or jointly
with others during the term of the Employee's employment with the Company, which
refer to, are suggested by, or result from any work which the Employee may do
during his employment, or from any information obtained from the Company or any
affiliate of the Company.
(b)Except for exclusions expressly required under Section 2870 of the California
Labor Code, the Inventions shall be the exclusive property of the Company, and
the Employee acknowledges that all of said Inventions shall be considered as
"work made for hire" belonging to the Company. To the extent that any such
Inventions, under applicable law, may not be considered work made for hire by
the Employee for the Company, the Employee hereby agrees to assign and, upon its
creation, automatically and irrevocably assigns to the Company, without any
further consideration, all right, title and interest in and to such materials,
including, without limitation, any copyright, other intellectual property
rights, moral rights, all contract and licensing rights, and all claims and
causes of action of any kind with respect to such materials. The Company shall
have the exclusive right to use the Inventions, whether original or derivative,
for all purposes without additional compensation to the Employee. At the
Company's expense, the Employee will assist the Company in every proper way to
perfect the Company's rights in the Inventions and to protect the Inventions
throughout the world, including, without limitation, executing in favor of the
Company or any designee(s) of Company patent, copyright, and other applications
and assignments relating to the Inventions. The Employee agrees not to challenge
the validity of the ownership by the Company or its designee(s) in the
Inventions.
(c) Should the Company be unable to secure the Employee's signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention, whether due
to the Employee's mental or physical incapacity or any other cause, the Employee
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as the Employee's agent and attorney in fact, to
act for and in the Employee's behalf and stead and to execute and file any such
document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Employee. The Company shall promptly provide the Employee with written
notice of any such action taken by a duly authorized officer of the Company as
the Employee's agent and attorney in fact, together with copies of any
instruments executed by the Company in connection therewith.
Section 4. Proprietary Information.
(a) The Employee will not disclose or use, at any time either during or after
the term of employment, any Confidential Information (as herein defined), except
(i) at the request of the Company or an affiliate of the Company or (ii) as
required in the performance of the Employee's duties hereunder; provided,
however, that if the Employee receives a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (A) the Employee shall
promptly notify in writing the Company, and consult with and assist the Company
in seeking a protective order or request for other appropriate remedy, (B) in
the event that such protective order or remedy is not obtained, or if the
Company waives compliance with the terms hereof, the Employee shall disclose
only


A-1

--------------------------------------------------------------------------------




that portion of the Confidential Information which, based on the written advice
of the Employee's legal counsel, is legally required to be disclosed and shall
exercise reasonable efforts to provide that the receiving person shall agree to
treat such Confidential Information as confidential to the extent possible (and
permitted under applicable law) in respect of the applicable proceeding or
process and (C) the Company shall be given an opportunity to review the
Confidential Information prior to disclosure thereof "Confidential Information"
shall mean all Company proprietary information, technical data, trade secrets,
and know-how, including, without limitation, research, product plans, customer
lists, customer preferences, marketing plans and strategies, software,
development, inventions, discoveries, processes, ideas, formulas, algorithms,
technology, designs, drawings, business strategies and financial data and
information, including, but not limited to Inventions, whether or not marked as
"Confidential." "Confidential Information" shall also mean any and all
information received by the Company from customers, vendors and independent
contractors of the Company or other third parties subject to a duty to be kept
confidential. Notwithstanding the foregoing, "Confidential Information" shall
not include information that is or becomes generally known by the public other
than by breach of this Agreement by, or other wrongful act of, the Employee.
(b) The Employee hereby acknowledges and agrees that all personal property,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof, Confidential Information as defined in Section 4(a) above, and
equipment furnished to or prepared by the Employee in the course of or incident
to his employment, including, without limitation, records and any other
materials pertaining to Inventions, belong to the Company and shall be promptly
returned to the Company upon termination of employment. Following termination,
the Employee will not retain any written or other tangible or electronic
material containing any Confidential Information or information pertaining to
any Invention.
Section 5. Limited Agreement Not to Solicit. While employed by the Company and
for a period of twelve (12) months after the termination of the Employee's
employment with the Company, the Employee shall not, directly or indirectly,
solicit for employment any person who was employed by the Company at the time of
the Employee's termination from the Company; provided, however, that the
provisions of this Section 5 shall not apply to the Employee's administrative or
personal assistant.
Section 7. Post-Termination Period. Because of the difficulty of establishing
when any idea, process or invention is first conceived or developed by the
Employee, or whether it results from access to Confidential Information or the
Company's equipment, facilities, and data, the Employee agrees that any idea,
invention, research, plan for products or services, marketing plan, computer
software (including, without limitation, source code), computer program,
original work of authorship, character, know-how, trade secret, information,
data, developments, discoveries, technology, algorithm, design, patent or
copyright, or any improvement, rights, or claims relating to the foregoing,
shall be presumed to be an Invention if it is conceived, developed, used, sold,
exploited or reduced to practice by the Employee or with the aid of the Employee
within one (1) year after termination of employment. The Employee can rebut the
above presumption if he proves the idea, process or invention (i) was first
conceived or developed after termination of employment, (ii) was conceived or
developed entirely on the Employee's own time without using the Company's
equipment, supplies, facilities, personnel or Confidential Information, and
(iii) did not result from or is not derived directly or indirectly, from any
work performed by the Employee for the Company or from work performed by another
employee of the Company to which the Employee had access.




A-2